Exhibit 10.7

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) dated February 24,2015 is entered
into by and between Genesis Administrative Services, LLC (together with its
subsidiaries and affiliates being collectively referred to herein as the
“Company”) and Roland Rapp (the “Consultant”).

 

WITNESSETH

 

WHEREAS, Consultant is experienced with and has expertise in the area of HUD
financing;

 

WHEREAS, the Company desires to engage Consultant, and Consultant desires to
provide services to the Company, all upon the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
agree as follows:

 

1.                                      Offer and Acceptance of Consulting
Arrangement.  The Company hereby agrees to engage Consultant during the
Consulting Period, as defined below, as a consultant, and Consultant accepts
such engagement, as follows and as otherwise set forth in this Agreement:

 

a.                                      Consultant agrees to oversee the
Company’s efforts, to finance or re-finance the 67 facilities listed on
Exhibit “A” hereof (the “Facilities”) with Berkadia or such other lender
designated by the Company, and insured by HUD (“HUD Financing”), in a single
transaction or series of transactions (each, a “Financing Transaction”),  in the
approximate  aggregate principal amount of $360,000,000.00.

 

b.                                      Consultant shall devote sufficient time
to the Consulting arrangement during the Consulting Period to materially and
consistently progress toward closing as many Financing Transactions as is
reasonably practicable, as soon as reasonably practicable.

 

c.                                       All terms and conditions of each and
every Financing Transaction must be approved in writing by the Company and all
documents relating to each Financing Transaction must be executed by proper and
authorized officers of the Company.

 

d.                                      All expenses of the Company’s efforts to
consummate any Transaction shall be borne by the Company and paid by the Company
directly.  Notwithstanding the foregoing, Company must approve, in advance and
in writing, the engagement of any non-employee consultants such as attorneys or
accounting firms, and the incurrence of any expenses individually or in the
aggregate of $10,000 per month, or greater.

 

e.                                       Consultant’s principal base of
operations during the Consulting Term shall be the Company’s offices in Foothill
Ranch, CA.

 

f.                                        The Company will provide to Consultant
office space, administrative support services and other internal support
services, including finance, accounting and in-house legal services, as are
reasonably necessary for Consultant to provide his services hereunder.

 

1

--------------------------------------------------------------------------------


 

2.                                      Term.  The period of Consultant’s
consulting arrangement under this Agreement shall commence on March 3, 2015 and
automatically terminate on December 31, 2015, unless sooner terminated as
provided herein (the “Consulting Period”). The Consulting Period may be extended
by mutual written agreement.

 

3.                                      Compensation.

 

a.                                      Consulting Base Fee.  Consultant will be
paid a base fee (“Base Fee”) of 10 basis points (bps) per dollar of principal
amounts of successfully completed HUD Financing, payable at or promptly
following the funding of such loans.  By way of example only, if the Company
closes on HUD Financing in June, 2015, in the principal amount of
$150,000,000.00, then at the closing of such financing or promptly thereafter,
Consultant shall be paid a Base Fee of$150,000.00 (10 bps of $150,000,000).

 

b.                                      Bonus Fee.  If and to the extent the
Company successfully completes HUD Financing relating to Facilities
of$270,000,000 or more prior to January 1, 2016, Consultant will be paid an
additional fee (“Bonus Fee”) of 5 bps on the aggregate amount funded prior to
January 1, 2016.  By way of example only, if the Company closes on HUD Financing
in June, 2015, in the principal amount of $150,000,000.00, then at the closing
of such financing or promptly thereafter, Consultant shall be paid a Base Fee of
$150,000.00 (10 bps of $150,000,000); if the Company also closes on HUD
Financing in December, 2015, in the principal amount of $120,000,000.00, then
Consultant shall be paid a Base Fee of$120,000 (10 bps of$120,000,000) and a
Bonus Fee of$135,000 (5 bps of $270,000,000).

 

c.                                       Business Expenses.  The Company shall
reimburse Consultant for all reasonable expenses incurred or paid by Consultant
in the performance of Consultant’s duties hereunder, upon presentation of
receipts and such other information as the Company may reasonably require and in
accordance with the then generally applicable policies and practices of the
Company.

 

d.                                      Other Compensation.  Consultant shall
not be entitled to, nor shall Consultant seek compensation from any source other
than the Company for the services performed pursuant to this Agreement

 

e.                                       Tail.  If, within 180 days after the
expiration or earlier termination (other than by Company, for cause) of this
Agreement, the Company successfully completes any Transaction(s) to which
Consultant materially contributed as reasonably determined by the Company, then
upon the closing of such Transaction, the Company shall pay to the Consultant
the Base Fee relating to such Transaction. The amount, if any, that becomes
payable to the Consultant under this paragraph shall be paid promptly following
the closing of the Transaction giving rise to the payment obligation.

 

4.                                      Consulting Termination.  If Company or
Consultant shall commit a material breach of a material provision of this
Agreement, and such material breach shall continue for a period of fifteen (15)
days after written notice by the non-defaulting party to the other specifying
the material breach in question and requesting that the material breach be
cured, then this Agreement shall terminate, at the option of the non-defaulting
party, on three (3) days further written notice to the other party.

 

5.                                      Non-disclosure.  At all times during and
after the Consulting Period, Consultant shall keep confidential all information
to which it has access, written or verbal, and shall not, except with Company’s
express prior written consent, or except in the proper course of this contract
as a Consultant to the

 

2

--------------------------------------------------------------------------------


 

Company, directly or indirectly, communicate, disclose, divulge, publish, or
otherwise express, to any Person, or use for its own benefit or the benefit of
any person or entity, any trade secrets, confidential or proprietary knowledge
or information, no matter when or how acquired concerning the conduct and
details of Company’s or Skilled’s business, including without limitation, names
of customers and suppliers, marketing methods, trade secrets, policies,
prospects and financial condition. For purposes of this Section, confidential
information shall not include any information which (a) is or becomes known by
or readily available to the general public other than as a result of any
improper act or omission of Consultant; (b) becomes rightfully known by the
Consultant from a third party not subject to any independent confidentiality or
proprietary restriction; (c) is approved by the Company for disclosure; or
(d) is or was developed independently by the Consultant without use of our
reference to any of the Company’s or Skilled’s confidential information. 
Notwithstanding the foregoing, it is understood that the Consultant is free to
use Consultant’s own skill, knowledge, know-how and experience as Consultant
sees fit.

 

6.                                      Miscellaneous.

 

a.                                      Notices.  All notices or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if and when (i) delivered
personally; (ii) five (5) days after being mailed by first class certified mail,
return receipt requested, postage prepaid, or (iii) sent by a nationally
recognized express courier service or overnight mail service, postage or
delivery changes prepaid, with receipt, or (iv) delivered by telecopy, facsimile
or e-mail (with successful transmission receipt (or, in the case of e-mail, no
automated network notice of failed delivery of the message), and in each case
with original delivered in accordance with any of (i), (ii) or (iii) above) to
the parties at their respective addresses stated below or to such other
addresses of which the parties may give notice in accordance with this Section. 
Any notices to the Company shall be to the address set forth on the signature
page hereof.  Any notices to the Consultant shall be provided to:
                            .

 

b.                                      Entire Understanding.  This Agreement
sets forth the entire understanding between the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous, written,
oral, expressed or implied, communications, agreements and understandings with
respect to the subject matter hereof.

 

c.                                       Modification. This Agreement can only
be amended, modified, supplemented or terminated by a writing signed by both
parties and expressly stating the applicable amendment, modification, supplement
or termination.

 

d.                                      Assignment.  This Agreement shall inure
to the benefit of and shall be binding upon the Company and its successors and
permitted assigns and upon Consultant and Consultant’s heirs, executors, legal
representatives, successors and permitted assigns. This Agreement may be
assigned or otherwise transferred by the Company to any of its subsidiaries or
other affiliates and. by such transferees to its subsidiaries or other
affiliates, provided that, in any assignment or transfer the buyer, assignee or
transferee agrees to be bound by the terms and conditions hereof and further
provided that the Company shall guaranty any monetary obligations of the
assignee that are assigned hereby. Upon assignment or transfer, the “Company”
herein shall mean the buyer, assignee or transferee of this Agreement. This
Agreement may not, however, be assigned by Consultant to a third party, nor may
Consultant delegate his duties under this Agreement.  For the avoidance of
doubt, if the Company is acquired by or merges with

 

3

--------------------------------------------------------------------------------


 

any other entity, this Agreement shall be binding upon the Company’s applicable
successor(s) and assignee(s) in accordance with its terms.

 

e.                                       Law and Venue. This Agreement is made
under, and shall be governed by, construed and enforced in accordance with, the
substantive laws of the State of California applicable to agreements made and to
be performed entirely therein. The parties agree that any dispute hereunder
shall be venued solely in Orange County, California, unless the parties later
mutually agree otherwise, and the parties agree to submit any dispute relating
to or arising out of this Agreement and the transactions contemplated hereby to
non-binding mediation with a mediator agreeable to both parties, and, if such
mediation does not fully and finally resolve the applicable dispute(s), then to
binding arbitration held in Orange County, California and conducted pursuant to
the then-applicable commercial arbitration rules of the American Arbitration
Association.

 

f.                                        Severability.  Should any provision of
this Agreement be declared invalid for any reason, such decision shall not
affect the validity of any other provisions, which other provisions shall remain
in force and effect as if this Agreement had been executed with the invalid
provision(s) eliminated.  The parties shall use their best efforts to agree upon
a valid substitute provision in accordance with the purpose of this Agreement
and the intent of the parties.

 

g.                                       Survivability.  All rights and
obligations of the parties which by intent or meaning have validity beyond or by
their nature apply or are to be performed or exercised after the termination or
expiration of this Agreement shall survive the termination or expiration of this
Agreement for the period so specified, if any, or for perpetuity.

 

h.                                      Interpretation.   Whenever used in this
Agreement and when required by the context, the singular number shall include
the plural and the plural the singular. Pronouns of one gender shall include all
genders, masculine, feminine and neuter.

 

i.                                          Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

j.                                         Relationship of Parties.  Consultant
shall be deemed an independent contractor of Company and not an employee. 
Nothing contained in this Agreement shall constitute or be construed as to
create a partnership, or joint venture, between Consultant and Company. 
Consultant, as an independent contractor, is not eligible for, or entitled to,
any benefits from the Company.   Consultant will be responsible for any state
and federal withholdings and taxes related to his compensation.  Consultant
(acting through its principal or otherwise) has no authority, as an agent or
otherwise, to bind the Company, and shall not hold itself (or himself) out to
any third parties as having such authority.   Nothing in this Agreement shall
supersede any terms, conditions or provisions of Consultant’s Employment
Agreement with Skilled, which is expected to be terminated 30 day following the
Closing, or to any severance benefits to which Consultant is entitled under the
Employment Agreement or otherwise.  By way of example only and without
limitation, any fees payable to Consultant  pursuant to the Agreement shall be
in addition to, and not instead of, any amounts due and owing to Consultant
under the Employment Agreement or otherwise; and any confidentiality,
restrictive covenants  or similar provisions all continue to be applicable.

 

4

--------------------------------------------------------------------------------


 

k.                                      Indemnification. Each party agrees to
indemnify  and hold harmless the other from and against any and all claims,
costs, actions, suits judgments, damages, liabilities, losses, or expenses
including, without limitation, reasonable attorneys’ fees and the reasonable
fees of expert witnesses and other consultants, which arise or are asserted
against or imposed upon or incurred by the party seeking indemnification as a
consequence of any negligent act or omission or willful misconduct by the party
from whom indemnification is sought (“Indemnitor”) or any employees, agents, or
contractors of the Indemnitor.  This provision shall survive termination of this
Agreement.  Nothing in this Agreement shall be construed to limit the indemnity
or contribution rights or obligations that the parties may have under applicable
law.  Nothing in this Agreement shall supersede or limit in any way, any terms
and conditions or provisions of Consultant’s Indemnification Agreement dated
April19, 2007.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above mentioned, under seal, intending to be legally bound hereby.

 

 

CONSULTANT

 

 

 

/s/ Roland Rapp

 

 

 

Roland Rapp

 

 

 

 

 

COMPANY

 

 

 

Genesis Administrative Services, LLC

 

 

 

/s/ Michael S. Sherman

 

 

 

Name: Michael S. Sherman

 

 

 

Its: Senior Vice President

 

 

6

--------------------------------------------------------------------------------